Casecl 2OccH00488SISER Dooumeshe3sel Fritentsi177221 PRagerosfil

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,

CASE NO. 20 -CR-188

Vv. .
Zt PROPOSED] ORDER
RUBEN WEIGAND, '

Defendant.

JED S. RAKOFF, United States District Judge:
WHEREAS, on March 17, 2021, counsel for Defendant Ruben Weigand submitted an
AL, B cto application to the Court to request permission for Defendant’s witness Lynda Larsen to testify by
live two-way video;
IT IS HEREBY ORDERED that the Court will permit Ms. Larsen to testify via live two-
way video, on the condition that the Court will not take responsibility for setting up the technology,
and it will be incumbent on the parties to ensure that necessary arrangements are made.

SO ORDERED.

DATED: 3 / (1 2021 By: Sey)

OS/ TED S. RAKOPF
ONITED STATES DISTRICT JUDGE

 

 

 

 

 
